Title: From George Washington to John Hancock, 11 July 1776
From: Washington, George
To: Hancock, John

 

Sir
New York July the 11th 1776

I was honoured with your favor of the 8th Instant by Yesterday morning’s Post with the several Resolves to which you referred my attention. I shall duly regard them, and attempt their execution as far as I am able.
By virtue of the discretionary power that Congress were pleased to vest me with, and by advice of such of my General Officers as I have had an opportunity of consulting, I have ordered the Two remaining Continental Regiments in the Massachusetts bay to march immediately for the defence of this place, in full confidence that nothing hostile will be attempted against that State in the present Campaign.
I have wrote to the General Court of Massachusetts bay, and transmitted a Copy of the Resolve for employing the Eastern Indians; entreating their good Offices in this Instance, and their exertions to have them forth with engaged and marched to Join this Army. I have desired Five or Six hundred of them to be Inlisted for two or three years If they will consent to It, subject to an earlier discharge If It shall be thought necessary and upon the same Terms of the Continental Troops, If better cannot be had, though I am hopefull they may.
In my Letter of Yesterday, I mentioned the arrival of part of the Connecticut Light Horse to assist in the defence of this place and my objection to their Horses being kept. Four or five hundred of them are now come in, and in Justice to their zeal and laudable attachment to the cause of their Country I am to inform you, they have consented to Stay as long as Occasion may require, though they should be at the expence of maintaining their horses themselves. They have pastured them out about the neighbourhood of Kings bridge, being unwilling to send them away, at the rate of half a dollar ⅌ Week each, meaning to leave It entirely with Congress either to allow or refuse It as they shall Judge proper. I promised to make this representation, and thought It my duty and will only observe, the motives which Induced them at first to set out were good and praiseworthy and were to afford the most speedy and early succour which they apprehended would be wanted before the Militia arrived. their

Services may be extremely important being most of them, If not all, Men of reputation & of property.
The Subject of the Inclosed Copy of a Letter from Governor Trumbull I beg leave to submit to the consideration of Congress. they will perceive from his representation, the disquieting apprehensions that have seized on the minds of the people since the retreat of the Northern Army, and how exposed the Northern Frontiers of New York and New Hampshire are to the ravages and Incursions of the Indians. How far It may be expedient to raise the Battallion he conceives necessary to prevent the calamities and distresses he points out, they will determine upon what he has said, and the necessity that may appear to them for the measure, What I have done being only meant to lay the matter before them in compliance with his wishes. I have also Inclosed a memorial from the Surgeons mates setting forth the Inadequacy of their pay to their services and maintenance, and praying that It may be increased. I shall observe that they have a long time complained in this Instance, and that some additional allowance may not be unnecessary.
As I am truly sensible the time of Congress is much taken up with a variety of Important matters, It is with unwillingness and pain I ever repeat a request after having once made It, or take the liberty of Enforcing any opinion of mine after It is once given, but as the establishing of some Office for auditing accounts is a matter of exceeding importance to the public Interest I would beg leave once more to call the attention of Congress to an appointment competent to the purposes. two motives induce me to urge the matter, first a conviction of the utility of the measure—Secondly that I may stand exculpated, If hereafter It should app⟨ear⟩ that money has been improperly expended and necessa⟨ries⟩ for the army obtained upon unreasonable Terms. For me whose time is employed from the hour of my rising, till I retire to bed again, to go into an examination of the amounts of such an Army as this, with any degree of precision and exactness, without neglecting other matters of equal importance is utterly impracticable—All that I have been able to do, & that in fact was doing nothing, was when the Commissary and Quarter Master & director Genl of the Hospital (for It is to these the great advances are made) applyed for Warrants, to make them at times produce a Genl Account of

their expenditures—but this answers no valuable purpose—It is the minutie that must be gone into—the propriety of each charge examined—the Vouchers looked into—and with respect to the Commissary General his victualling returns and expenditures of provisions should be compared with his purchases, otherwise a person in this department if he was inclined to be knav⟨ish⟩ might purchase large quantities with the public money and sell one half of It again for private emolument and yet his Accounts upon paper would appear fair and be supported with vouchers for every charge.
I do not urge this matter from a suspicion of any unfair practices in either of the departments before mentioned, and sorry should I be, if this construction was put upon It, having a high opinion of the honor and Integrity of these Gentlemen, but there should nevertheless be some control as well upon their discretion as Honesty—to which may be added that Accounts become perplexed and confused by long standing, and the errors therein not so discoverable as if they underwent an early revision and examination. I am well apprized that a Treasury Office of Accounts has been resolved upon, and an Auditor General for settling all public accounts, but with all deference and submission to the opinion of Congress, these Institutions are not calculated to prevent the Inconveniences I have mentioned, nor can they be competent to the purposes circumstanced as they are.
We have Intelligence from a Deserter that came to us, that on Wednesday morning the Asia, Chatham & Greyhound men of War weighed Anchor, & It was said, Intended to pass up the North river above the City to prevent the Communication with the Jerseys. they did not attempt It nor does he know what prevented them. A prisoner belonging to the 10th Regimt taken yesterday, Informs that they hourly expect Admiral Howe and his Fleet, he adds that a Vessell has arrived from them, and the prevailing Opinion is that an Attack will be made immediately on their arrival.
By a Letter from Genl Ward I am Informed, that the small pox has broke out at Boston and Infected some of the Troops. I have wrote him to place the Invalids under an Officer to remain till they are well, and to use every possible precaution to prevent the Troops coming from thence bringing the Infection. The

distresses and calamities we have already suffered by this disorder in one part of our Army, I hope will excite his utmost care that they may not be Increased. I have the honor to be with sentiments of the greatest esteem Sir Yr Most Obed. Servt.
